--------------------------------------------------------------------------------

Exhibit 10.3
 
GUARANTY


This GUARANTY (this "Guaranty"), dated as of November 30, 2016, is made by
Turning Point Brands, Inc., a Delaware corporation ("Guarantor"), in favor and
for the benefit of [Name of Seller], a [State] resident ("Beneficiary").


RECITALS


WHEREAS, reference is made to that certain Stock Purchase Agreement (the
"Underlying Agreement"), dated as of November 17, 2016, by and among National
Tobacco Company, L.P., a Delaware limited partnership ("Obligor"), Beneficiary,
[Name and State of Residence], and Smoke Free Technologies Inc. d/b/a Vapor
Beast, a California corporation (the “Company”). Any capitalized terms used but
not defined herein shall have the meaning assigned to such term in the
Underlying Agreement; and


WHEREAS, Obligor is a subsidiary of North Atlantic Trading Company, Inc.
(“Trading”), a Delaware corporation, which owns 99% of the ownership interest of
Buyer, with the other 1% owned by National Tobacco Finance Corp. which is a
wholly-owned subsidiary of Trading, and Trading is a wholly-owned subsidiary of
NATC Holding Company, Inc., a Delaware corporation and a wholly-owned subsidiary
of the Guarantor.


NOW, THEREFORE, in consideration of the substantial direct and indirect benefits
derived by Guarantor from the transactions under the Underlying Agreement, and
in order to induce Beneficiary to sells its equity interests in the Company to
Obligor in accordance with the terms of the Underlying Agreement, Guarantor, the
parent company of the Obligor, hereby agrees as follows:


1.         Guaranty. Subject to the terms of the Underlying Agreement and any
applicable Transaction Documents, Guarantor absolutely, unconditionally and
irrevocably guarantees to Beneficiary the full and punctual payment to
Beneficiary of: (a) the Beneficiary’s Pro Rata Share of the Holdback Amount; (b)
the Beneficiary’s Pro Rata Share of the Installment Payment, as evidenced by
that certain Installment Note (the “Installment Note”), executed by Obligor for
the benefit of Beneficiary; (c) the Beneficiary’s Pro Rata Share of the Deferred
Payment, as evidenced by that certain Note (the “Note”), executed by Obligor for
the benefit of Beneficiary; (d) any liability of Beneficiary for post-closing
obligations of the Company arising under any Sellers’ Guaranties (as described
in Section 5.12 of the Underlying Agreement), (e)  all interests and other
charges, and (f) costs and expenses of collection or enforcement (collectively,
the "Obligations").


2.         Guaranty Absolute and Unconditional. Guarantor agrees that its
Obligations under this Guaranty are irrevocable, continuing, absolute and
unconditional and shall not be discharged or impaired or otherwise affected by,
and Guarantor hereby irrevocably waives any defenses to enforcement it may have
(now or in the future) by reason of:


(a)          Any default, failure or delay, willful or otherwise, in the
performance of the Obligations.
 
(b)          Any change, restructuring or termination of the corporate
structure, ownership or existence of Guarantor or Obligor or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Obligor or its
assets or any resulting restructuring, release or discharge of any Obligations.
 

--------------------------------------------------------------------------------

(c)          Any failure of Beneficiary to disclose to Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of Obligor now or hereafter known to
Beneficiary, Guarantor waiving any duty of Beneficiary to disclose such
information.
 
(d)          The failure of Beneficiary to assert any claim or demand or to
exercise or enforce any right or remedy under the provisions of any Underlying
Agreement, the Installment Note, the Note, or otherwise.


3.         Certain Waivers; Acknowledgments. Guarantor further acknowledges and
agrees as follows:


(a)          Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Obligations, until the complete, irrevocable and
indefeasible payment and satisfaction in full of the Obligations.
 
(b)          Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
non-performance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Obligations and this Guaranty and any requirement
that Beneficiary protect, secure, perfect or insure any lien or any property
subject thereto.
 
(c)           Notwithstanding anything contained herein to the contrary, the
Obligations of Guarantor shall be limited to the maximum amount so as to not
constitute a fraudulent transfer or conveyance for purposes of the United States
Bankruptcy Code or any applicable state law or otherwise to the extent
applicable to this Guaranty and the Obligations of Guarantor hereunder.
 
(d)          This Guaranty shall be reinstated if at any time payment of any of
the Obligations is rescinded or must otherwise be restored or returned by any
party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Obligor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Obligor or any substantial part of their property, or otherwise, all as though
such payment had not been made.


4.         Representations and Warranties. To induce Beneficiary to enter into
the Underlying Agreement, Guarantor represents and warrants that: (a) Guarantor
is a duly organized and validly existing corporation in good standing under the
laws of the jurisdiction of its organization; (b) this Guaranty constitutes
Guarantor's valid and legally binding agreement in accordance with its terms;
(c) the execution, delivery and performance of this Guaranty have been duly
authorized by all necessary action and will not violate any order, judgment or
decree to which Guarantor or any of its assets may be subject; and (d) Guarantor
is currently solvent and will not be rendered insolvent by providing this
Guaranty.
 
2

--------------------------------------------------------------------------------

5.         Notices. All notices, requests, consents, demands and other
communications hereunder (each, a "Notice") shall be in writing and delivered to
the parties at the addresses set forth in the Underlying Agreement or to such
other address as may be designated by the receiving party in a Notice given in
accordance with this section. All Notices shall be delivered in accordance with
Section 10.2 of the Underlying Agreement.


6.         Assignment. This Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns; provided, however, that neither Guarantor nor Beneficiary may, without
the prior written consent of the other party, assign this Guaranty or any
rights, powers or obligations hereunder. Any attempted assignment in violation
of this section shall be null and void.


7.         Applicable Law and Jurisdiction; Interpretation.  This Guaranty shall
be governed by and interpreted in accordance with the internal laws of the State
of Delaware, except to the extent superseded by Federal law.  Invalidity of any
provisions of this Guaranty shall not affect any other provision.  GUARANTOR AND
BENEFICIARY HEREBY CONSENT TO THE JURISDICTION OF THE STATE OF DELAWARE OR
FEDERAL COURT SITUATED IN THE COUNTY OR FEDERAL JURISDICTION IN DELAWARE AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS GUARANTY, OR ANY TRANSACTIONS
ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE
FOREGOING.  Nothing herein shall affect Beneficiary’s rights to serve process in
any manner permitted by law.


8.         Waiver of Jury Trial. GUARANTOR AND BENEFICIARY HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY.  GUARANTOR AND BENEFICIARY EACH REPRESENTS TO THE
OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.


9.         Cumulative Rights. Each right, remedy and power hereby granted to
Beneficiary or allowed it by applicable law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Beneficiary
at any time or from time to time.


10.       Severability. If any provision of this Guaranty is to any extent
determined by final decision of a court of competent jurisdiction to be
unenforceable, the remainder of this Guaranty shall not be affected thereby, and
each provision of this Guaranty shall be valid and enforceable to the fullest
extent permitted by law.


11.       Entire Agreement; Amendments; Headings; Effectiveness. This Guaranty
constitutes the sole and entire agreement of Guarantor and Beneficiary with
respect to the subject matter hereof and supersedes all previous agreements or
understandings, oral or written, with respect to such subject matter. No
amendment or waiver of any provision of this Guaranty shall be valid and binding
unless it is in writing and signed, in the case of an amendment, by both
parties, or in the case of a waiver, by the party against which the waiver is to
be effective. Section headings are for convenience of reference only and shall
not define, modify, expand or limit any of the terms of this Guaranty. Delivery
of this Guaranty by facsimile or in electronic (i.e., pdf or tif) format shall
be effective as delivery of a manually executed original of this Guaranty.


[SIGNATURE PAGE FOLLOWS]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
 

 
GUARANTOR:
          
TURNING POINT BRANDS, INC.
           
By:
             
Name:
             
Title:
   

 
 
4

--------------------------------------------------------------------------------